Citation Nr: 0717941	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  98-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae. 

2.  Entitlement to service connection for lupus, to include 
claimed systemic lupus erythematous (SLE).

3.  Entitlement to service connection for status post total 
right hip arthroplasty as a result of avascular necrosis, 
claimed as a right hip condition. 

4.  Entitlement to service connection for status post total 
left hip arthroplasty as a result of avascular necrosis, 
claimed as a left hip condition. 

5.  Entitlement to service connection for status post right 
proximal humerus hemiarthroplasty as a result of avascular 
necrosis of the right shoulder, claimed as a right shoulder 
condition. 

6.  Entitlement to service connection for status post left 
proximal humerus hemiarthroplasty as a result of avascular 
necrosis of the left shoulder, claimed as a left shoulder 
condition. 

7.  Entitlement to service connection for polyarthritis of 
multiple joints to include knees, wrists, feet, and finger 
joints. 

8.  Entitlement to a compensable evaluation for the service-
connected ganglion cyst of the right wrist.

9.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected mechanical back pain from 
June 12, 1995.

10.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected mechanical back pain with bilateral 
foraminal stenosis L2-3 and L3-4 from March 12, 2001.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1984 to 
April 1988, with subsequent service in the Naval Reserve 
until April 1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.

The issue regarding the initial evaluation of the service-
connected mechanical back pain arose from appeal of a 
September 1995 rating decision denying service connection for 
that disability.  During the pendancy of the appeal, the RO 
issued a rating decision granting service connection and 
assigning a 10 percent initial evaluation effective June 12, 
1995; the veteran expressed disagreement with the assigned 
disability evaluation.  

As the claim cited above involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Further, the RO issued a rating decision in October 2005 that 
increased the evaluation for the service-connected mechanical 
back pain to 40 percent effective March 12, 2001.  Inasmuch 
as an evaluation higher than 40 percent is available, and 
inasmuch as a claimant is presumed to be pursuing the maximum 
available benefit for a given disability, the claim for an 
evaluation higher than 40 percent for the low back disorder, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified at hearings before the local hearing 
officer at the RO in November 1996, August 1999, and February 
2004, and he testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in January 
2007.
During the Board hearing the veteran submitted private 
medical records with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2006).

The Board's decision in regard to the issues of service 
connection for pseudofolliculitis barbae, evaluation of the 
service-connected ganglion of the right wrist, and evaluation 
of the service-connected mechanical back pain are set forth 
below.  

The issues of service connection for SLE, service connection 
for the SLE-associated disorders of the bilateral shoulders 
and bilateral hips, service connection for the SLE-associated 
polyarthritis of multiple joints, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will advise the veteran when 
further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran had pseudofolliculitis barbae during military 
service, but there is no medical evidence showing currently 
active pseudofolliculitis barbae.

3.  The veteran is shown to have limitation of motion and 
pain in the right wrist, which competent medical opinion 
attributes to arthritis secondary to SLE rather than to the 
service-connected ganglion cyst of the right wrist.

4.  Prior to October 18, 1997 the veteran's service-connected 
mechanical back pain was manifested by moderate, but not 
severe, limitation of motion due to pain.

5.  From October 18, 1997 the veteran's service-connected 
mechanical back pain has been manifested by severe limitation 
of motion due to pain but not by unfavorable ankylosis of the 
entire thoracolumbar spine.

6.  There is no medical evidence of a separately ratable 
neurologic disorder related to the veteran's service-
connected mechanical back pain, or of incapacitating episodes 
due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The veteran does not have a current disability that is 
due to or aggravated by pseudofolliculitis barbae during his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

2.  The criteria for a compensable evaluation for the 
service-connected ganglion cyst of the right wrist are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5020-5215 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected mechanical back pain from 
June 12, 1995 to October 18, 1997 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5292, 5295 (2000-2004).

4.  The criteria for an evaluation of 40 percent for the 
service-connected mechanical back pain were met effective 
October 18, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 
4.71a, Diagnostic Codes 5292, 5295 (2000-2004).
  
5.  The criteria for an evaluation in excess of 40 percent 
for the service-connected mechanical back pain with bilateral 
foraminal stenosis L2-3 and L3-4 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.20, 4.25, 4.71, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000-2004); General Rating Formula for Diseases 
and Injuries of the Spine (as in effect since September 26, 
2003).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (2006).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In October 2002, following a remand by the Board, the RO sent 
the veteran a letter informing him that to show entitlement 
for service connection for a disability, the evidence must 
show three things: an injury or event in service, a current 
physical or mental disability, and a relationship between the 
current disability and an injury, disease or event in 
service.  The same letter advised the veteran that in order 
to support a claim for higher evaluation for his service-
connected disabilities, the evidence must show that the 
disability had increased in severity.  The veteran had ample 
opportunity to respond prior to issuance of the April 2005 
Supplemental Statement of the Case (SSOC). 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above, with 
follow-up letters in November 2005 and March 2006, satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The October 2002 letter advised the veteran that VA would 
make reasonable efforts to get evidence to support his claim.  
The November 2005 letter advised the veteran of the criteria 
for establishing entitlement to a TDIU, and informed him that 
VA is responsible for getting relevant records from any 
Federal agency (including military, VA, and Social Security 
records) and that VA would make reasonable efforts to obtain 
records on the veteran's behalf from non-Federal entities 
(including private hospitals, state and local governments, 
and employers) if provided appropriate authorization to do 
so.  

The November 2005 letter specifically advised the veteran, 
"If there is any other information or evidence that you 
think would support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  This is 
logical, since the rating decisions on appeal were issued 
prior to the enactment of the VCAA.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
The Board finds that this was accomplished in the SOC and 
SSOCs, which suffices for Dingess.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Dingess ruling also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

The first Dingess element (veteran status) is not at issue, 
and as noted above the October 2002 letter advised the 
veteran of the second and third Dingess elements (existence 
of a current disability and connection between the veteran's 
VA medical treatment and that disability).  The letter of 
March 2006 informed him of the fourth and fifth Dingess 
elements (degree of disability and effective date pertaining 
to the disability).  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for service connection.  
  
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records and extensive post-
service VA and non-VA medical records, including the 
veteran's complete Social Security Administration disability 
file, have been associated with the claims file.  Neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having existing additional records that should be 
obtained before the claims are adjudicated.  

The veteran has been afforded two hearings before the RO's 
hearing officer during the pendency of the appeal, as well as 
a hearing before the Board.  The veteran has also been 
afforded appropriate VA medical examinations in support of 
his claims.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection for Pseudofolliculitis 
Barbae

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical records (SMR) show that the 
veteran had pseudofolliculitis barbae on the face and neck 
during military service; he was granted a shaving profile 
(exemption from shaving) due to this condition.  

The veteran presented to Dorn VA Medical Center (VAMC) in 
September 1997 complaining of a rash in the area of the left 
ear.  Examination showed some scaling around both ears and 
resultant hair loss.  In October 1997 clinical examination 
showed circular patches of hair loss over the left and right 
ears, diagnosed as ringworm probably acquired from his 
nephew.

The veteran was examined by Dr. PB, a private physician 
specializing in internal medicine and rheumatology, in 
September 1998.  Dr. PB noted a circinate erythematous rash 
over the face, arms, chest, or abdomen, diagnosed as 
secondary to the veteran's SLE.  In January 1999 Dr. PB noted 
alopecia of the scalp, also secondary to SLE.  Subsequent 
notes in February 1999-February 2000 noted improvement of the 
SLE-related rash and alopecia.

The veteran was examined in October 2000 by a dermatologist 
at the Medical University of South Carolina.  The examiner 
stated that lesions on the extremities (hands, knee, and 
elbows) appeared to be atrophic lesions associated with SLE, 
although nodules on the left elbow could also represent 
folliculitis.  The veteran's facial rash was more consistent 
with seborrheic dermatitis.

The veteran was treated in July 2002 by dermatologist at the 
Medical University of South Carolina due to a spider bite.  
The examiner noted a history of severe SLE complicated by 
punched-out ulcers of the hands and bilateral upper 
extremities.  Also, the spider bite had resulted in probable 
cellulitis and possible septic joint.  There is no mention of 
pseudofolliculitis barbae.

The veteran had a VA examination of the skin in February 2005 
in which he complained of recurrent rash of the arms, hands, 
face and legs since approximately 1983.  Examination revealed 
subacute cutaneous lupus of the face, hands, upper 
extremities and legs, but no indication of pseudofolliculitis 
barbae.

The veteran's VA outpatient dermatology records show 
recurrent treatment for rash and lesions on the face, ears, 
hands, arms and legs, generally notes as "lupus with skin 
findings."  There is also notation of treatment for scalp 
pruritis and for tinea pedis of the feet.  There is no 
notation of current active pseudofolliculitis barbae.

Review of the evidence above shows that the veteran had 
pseudofolliculitis barbae during his military service.  
However, that a condition or injury occurred in service alone 
is not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, id.  "Current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  Chelte 
v. Brown, 10 Vet. App. 268 (1997).

In this case, there is ample evidence of a current skin 
disorder, including rashes and lesions attributed to SLE, but 
there is simply no medical evidence of pseudofolliculitis 
barbae following discharge from service.  Accordingly, even 
though the condition was present during service, the criteria 
for service connection for a present disability are not met.
 
In addition to the medical evidence above, the Board has 
considered the non-medical evidence submitted by the veteran.  
The veteran testified before the RO's hearing officer in 
February 2004 that he currently had a rash extending from his 
face to the arms, hands, and lower extremities, which private 
physicians had told him to be related to his tinea barbae in 
service.  He further testified before the Board in January 
2007 that he currently had pseudofolliculitis barbae, similar 
to his condition in service but more severe.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case 
there is simply no medical evidence of pseudofolliculitis 
barbae after discharge from service.

Also, as noted above the veteran asserts that he has been 
told by physicians that his current skin disorder is related 
to pseudofolliculitis barbae in service; however, there is no 
documentation of record of such a medical opinion.  The Board 
notes in this regard that hearsay medical evidence does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
("What a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).

Based on the evidence above, the Board finds that service 
connection for pseudofolliculitis barbae must be denied.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


B.  Entitlement to Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Evaluation of ganglion cyst of the right wrist

The veteran's right wrist disability has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5020 
(synovitis), which is in turn rated under the criteria of DC 
5215 (limitation of motion of the wrist).

DC 5215 provides for a rating of 10 percent for dorsiflexion 
of less than 15 degrees or for palmar flexion limited in line 
with the forearm (i.e., 0 degrees).  There is no schedular 
provision for a rating higher than 10 percent.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).   The Board notes in this regard that for 
rating purposes normal range of motion of the wrist is 
dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  
38 C.F.R. § 4.71a, Plate I.

The veteran complained to the VA outpatient clinic in 
November 1988 and in May-June 1991 of right wrist pain 
consequent to heavy lifting at work; the provisional 
diagnosis on those occasions was right wrist ganglion.  The 
veteran had a VA examination in September 1991 that discussed 
a reported left wrist injury in service and noted a left 
wrist ganglion.  The examiner noted range of motion of 30 
degrees dorsiflexion and 85 degrees palmar flexion with 
reported pain, although it is unclear to which wrist that 
data pertains.

The veteran had an X-ray of the right wrist at The Arthritis 
Clinic in February 1998 that showed a density on the fourth 
terminal phalanx, probably a developmental variation, but no 
indication of a destructive lesion.

The veteran was examined by Dr. PB, a private physician, in 
February 1998 during which he complained of multiple joint 
pains including the bilateral wrists.  On examination there 
was tenderness in both wrists but normal range of motion and 
no swelling.

The veteran testified before the RO's hearing officer in 
August 1999 that his right wrist made it difficult to pick up 
items weighing more than a few pounds without pain and stress 
from wrist to shoulder.  He also testified that pressing 
down, as in writing or driving, could cause pain and locking 
of the wrist.  

Treatment record from Dr. PB in September 1999 shows the 
veteran complaining of occasional pain in the right wrist and 
diffusely in the right arm, but with no real numbness or 
paresthesia.  On examination there was some tenderness in the 
wrists bilaterally but essentially normal motion; the 
clinical assessment was right arm pain rule out 
radiculopathy.

The veteran had a VA examination in August 2000 during which 
he reported numerous steroid injections and continued pain in 
the right wrist.  The veteran stated that he was unable to 
use his right arm very much, but his condition of avascular 
necrosis of the right shoulder contributed to this.  On 
examination the veteran had limited flexion of the right 
wrist, although the degree of limitation is not mentioned.  
The examiner's impression was that right ganglion cyst was 
not apparent on examination.

The veteran testified before the RO's hearing officer in 
February 2004 that he currently had pain and weakness in the 
right hand, as well as degeneration extending to the right 
forefinger, all of which private physicians had told him to 
be related to his service-connected ganglion of the right 
wrist.

The veteran had a VA joints examination in February 2005 in 
which he complained of pain, weakness, stiffness, swelling 
and instability of the right wrist, for which he wore a 
brace.  Removal of the brace revealed a nodule on the right 
wrist; of note, there was also a nodule on the left wrist.  
Dorsiflexion was to 15 degrees and palmar flexion was to 30 
degrees, both with pain.  Range of motion of the left wrist 
was also limited, but not as severely as the right wrist.  
The examiner diagnosed ganglion cyst and SLE, and stated that 
in his opinion the current orthopedic disability was related 
to arthritis secondary to SLE and was not caused by the 
ganglion cyst.  

The veteran had a VA joints examination in July 2005 during 
which range of motion of both wrists was identical (flexion 
to 5 degrees and extension to 5 degrees).

Review of the medical evidence above shows that the veteran 
has limitation of motion and pain in both wrists, right worse 
than left.  However, there is no medical evidence that these 
symptoms are consequent to the service-connected ganglion 
cyst, and in fact the February 2005 VA examiner specifically 
stated that the veteran's symptoms were related to SLE 
arthritis rather than to the ganglion cyst.  This is 
consistent with the VA and non-VA treatment records showing 
symptoms of both wrists, not just the right wrist.

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, 
the February 2005 medical opinion clearly differentiates 
between the service-connected ganglion cyst and the 
polyarthritis due to SLE, for which the claim for service 
connection is still pending.

The Board also notes that the veteran asserts he has been 
informed by private physicians that his right wrist symptoms 
are attributable to his service-connected ganglion cyst.  
These assertions are not supported by any documentary 
evidence.  As noted above, hearsay medical evidence does not 
constitute competent medical evidence.  Robinette, 8 Vet. 
App. 69; Warren, 6 Vet. App. 4.  

Based on the evidence above, the Board finds that the veteran 
does not have limitation of motion due to his service-
connected ganglion cyst of the right wrist.  Accordingly, a 
compensable rating for that disability is not warranted.

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the evidence shows that the veteran's symptoms more 
closely approximate the criteria for the currently-assigned 
noncompensable rating, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56 (1990).  


Initial Evaluation of mechanical low back pain

As noted, the rating criteria for diseases and injuries of 
the spine have changed several times during the pendancy of 
this appeal.  Where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted VA to do so.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board also notes that the RO has evaluated the veteran's 
service-connected spine disorder under both the former and 
revised applicable criteria.  See the SSOC dated in April 
2005.  There is accordingly no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria.  

Rating criteria for intervertebral disc syndrome (IVDS)

Prior to September 23, 2002, the rating criteria for IVDS 
under Diagnostic Code (DC) 5293 were as follows.  A rating of 
10 percent is awarded for mild IVDS.  A rating of 20 percent 
is awarded for moderate IVDS, with recurring attacks.  A 
rating of 40 percent is awarded for severe IVDS, with 
recurring attacks and intermittent relief.   A rating of 60 
percent is awarded for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

As of September 23, 2002, the criteria of DC 5293 became as 
follows: evaluate IVDS either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.  

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

Rating criteria for limitation of motion

Until September 26, 2003, lumbosacral spine could be rated 
under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  

The schedular criteria of DC 5292 are as follows.  A rating 
of 10 percent is awarded for slight limitation of motion.  A 
rating of 20 percent is awarded for moderate limitation of 
motion.  A rating of 40 percent is awarded for severe 
limitation of motion. The terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The schedular criteria of DC 5295 are as follows.  A rating 
of 10 percent is awarded for characteristic pain on motion.  
A rating of 20 percent is awarded for muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  A rating of 40 percent is awarded for 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  

The regulatory provisions regarding additional functional 
loss due to limited or excessive movement, pain, weakness, 
excessive fatigability, or incoordination, as noted above, 
are for application in disabilities of the spine.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 
202; Johnson, 9 Vet. App. 7.  

Rating criteria for IVDS and limitation of motion from 
September 26, 2003

Effective on September 26, 2003, disabilities of the spine, 
including IVDS, have been rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  General 
Rating Formula, Note (1).  

IVDS, formerly DC 5293, is assigned a new diagnostic code (DC 
5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
thoracolumbar spine are as follows.  

A rating of 10 percent is assigned for forward flexion 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is awarded for unfavorable ankylosis 
of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  

Entitlement to an initial evaluation higher than 10 percent 

In Fenderson the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (June 12, 1995) to the present.   

The veteran reported to the Kings Bay naval medical facility 
in March 1995 complaining of low back pain radiating to the 
buttocks.  His gait and range of motion were normal and 
sensory evaluation was within normal limits.  The clinician's 
impression was sciatica.

The veteran was treated at Carolina Orthopedic Surgery 
Associates for back pain in June 1995.  The physician noted 
pain on lumbar range of motion, and assessed lumbar syndrome; 
after four days of rest the pain was reduced to "minimal."

The veteran had magnetic resonance imaging (MRI) of the 
lumbar spine by Carolina Orthopedic Surgery Associates in May 
1996 due to reported left-side sciatica.  The MRI showed no 
evidence of disc herniation.

In June 1996 a Navy physician noted forward flexion of the 
spine to 70 degrees.

 In July 1996 Carolina Orthopedic Surgery Associates noted 
the back as "okay."

The veteran testified before the RO's hearing officer in 
November 1996 that he was totally disabled and unable to work 
due to his back pain, radiating down the left side to the 
foot.  He testified that he was unable to lift any heavy 
weights or to perform household chores, and that he had to 
wear a back brace.

The veteran had a VA examination of the spine in October 1997 
during which he complained of pain radiating down the left 
side to the toes.  He reported flare-ups twice per month, 
lasting three to four days that essentially caused him to be 
housebound.  He reported that he had been walking with a cane 
for about a year and that he wore a corset for support.  On 
examination the veteran walked with a slow antalgic gait and 
demonstrated active lumbar flexion to 20 degrees, extension 
to 10 degrees, left bending to 20 degrees, right bending to 
10 degrees, and rotation to 20 degrees bilaterally prior to 
onset of pain.  The veteran demonstrated left paraspinal 
muscle spasm.  There was no deformity, and musculature was 
symmetric.  X-ray (from June 1995) was normal, but the 
examiner diagnosed herniated nucleus pulposus at L5. 

The Board finds at this point that an equitable comparison of 
the veteran's range of motion, as measured in the VA 
examination on October 18, 1997, to the normal range of 
motion as defined by the rating criteria, is indicative of a 
severe limitation of motion of the spine.  Accordingly, a 
rating of 40 percent was appropriate under the old rating 
criteria, DC 5292, as of that date.  

The Board notes that a rating higher than 40 percent was not 
available under either DC 5292 or 5295.  A rating higher than 
40 percent was accordingly not available, absent "pronounced 
IVDS" (DC 5293), until the new rating criteria were 
introduced in September 2003.

Based on the evidence above, and application of "staged 
ratings" per Fenderson, the Board finds that the veteran is 
entitled to a rating of 40 percent, but no more, for 
mechanical back pain effective October 18, 1997 but not 
before.  

The Board has considered VA regulations regarding limitation 
of motion with pain.  The ranges of motion reported by the 
examiner were to the point at which pain began (i.e., the 
veteran was able to achieve the reported ranges of motion 
without pain).  The Board accordingly finds that the 40 
percent rating represents adequate compensation for 
limitation of function due to pain.

Entitlement to a rating in excess of 40 percent

The veteran had an X-ray at The Arthritis Clinic in February 
1998 that showed the lumbar spine to be intact.

During a February 1998 examination by Dr. PB the veteran 
stated that his lower back had been stiff for several months, 
although he denied any current radiating pain or sciatica.  
Dr. PB noted "some" pain on flexion of the low back and 
"somewhat decreased" flexion and "some" tenderness in the 
paraspinal muscles; the veteran's gait was "somewhat" 
antalgic.

The veteran had a normal X-ray of the lumbar spine at 
Piedmont Medical Center in May 1999.  MRI was also normal, 
with no indication of significant disc bulge or herniation. 
   
The veteran had a VA examination of the spine in February 
2000 in which he complained of low back pain near the 
tailbone sometimes radiating to the buttocks.  Forward 
flexion greater than 30 degrees caused pain, as did lateral 
bending to 20 degrees bilaterally and rotation to 20 degrees 
bilaterally.  Sensation was diminished in the feet in a 
stocking distribution consistent with peripheral neuropathy.  
The examiner stated that some the veteran's current back pain 
was due to traumatic injury during active service and later 
in the Reserves, but was also exacerbated by SLE and by the 
inflammatory arthritis associated with SLE.  

During VA examination in April 2000 the veteran's range of 
motion was forward flexion to 40 degrees, extension to 20 
degrees, lateral bending to 20 degrees bilaterally and 
rotation to 20 degrees bilaterally, with pain at terminus of 
motion.

The veteran had a VA examination of the spine in October 
2001during which he reported significant low back pain and 
stiffness as well as burning pain, numbness and weakness down 
the left lower extremity to the toes.  Range of motion of the 
spine was flexion to 50 degrees and extension to 10 degrees, 
with poor effort and pain at the extremes of motion.  The 
examiner's assessment was low back pain and likely 
degenerative disc disease with radicular symptoms into the 
left lower extremity and likely nerve impingement.

 The veteran had an X-ray of the lumbar spine by Miller 
Orthopedic Associates in September 2002 that were fairly 
normal, with well-maintained intervertebral disc spacing and 
some osteopenic changes but no fracture deformities or 
significant spondylitic changes. 

An X-ray of the lumbar spine by Miller Orthopedic Associates 
in May 2003 revealed some scalloping of some vertebrae; disc 
spaces were well maintained.  The examiner's impression was 
low back pain with radiculopathy of unknown etiology.

The veteran had a VA examination of the spine in May 2005 in 
which the veteran complained of low back pain radiating to 
the left leg to the point that he was sometimes unable to 
walk; however, he denied IVDS during the past 12 months.  The 
examiner noted that MRI in 2004 had shown foraminal stenosis 
at L2-3 and L3-4 with bulging disc but no herniation.  Range 
of motion was forward flexion to 30 degrees without pain and 
to 40 degrees with pain; backward extension to 10 degrees 
without pain and to 15 degrees with pain; lateral flexion to 
15 degrees without pain and to 20 degrees with pain, 
bilaterally; and external rotation to 15 degrees without pain 
and to 20 degrees with pain, bilaterally, with no additional 
limitation by pain, fatigue, weakness or lack of endurance on 
any of these ranges.  There was also S1 bilaterally, as shown 
by the neurological examination revealing absent Achilles 
reflexes.

The veteran had a VA neurological examination in June 2005 in 
which the examiner concluded that the veteran did not have a 
neurological abnormality that could be specifically related 
to his most recent MRI.

The veteran had a VA joints examination in July 2005 during 
which he complained of constant severe low back pain with 
spasms.  He reported no days of incapacitation due to IVDS 
during the previous 12 months.  Flexion was to 10 degrees 
without pain and 13 degrees with pain, with additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance.  There was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for 
abnormal gait or spinal contour.  

The veteran had a VA spine examination in June 2006 during 
which he reported continued pain as well as bowel and bladder 
problems and saddle anesthesia.  He denied incapacitating 
episodes.  Forward flexion was to 15 degrees; backward 
extention was to 5 degrees; lateral flexion was to 10 
degrees, bilaterally; and external rotation was to 20 
degrees, bilaterally, with pain throughout range of motion 
but no increase in pain with repetitive motion.  Neurological 
examination was significant for stocking-distribution 
numbness up to mid-thigh level.  MRI showed some mild 
foraminal stenosis, and X-ray showed minimal rim osteophyte 
formation with vertebral alignment retained and disc spaces 
preserved.  The examiner diagnosed degenerative disease of 
the lumbar spine.

In August 2006 the examiner issued an addendum opinion 
stating that it is less likely than not that the veteran's 
reported bowel and bladder problems and saddle anesthesia are 
due to the service-connected low back disorder.  The 
examiner's rationale was that the lumbar MRI did not 
demonstrate compression of the veteran's cauda equina during 
the time of onset of his bowel and bladder symptoms, and that 
encroachment on the exiting L2, L3, and L4 nerve roots would 
not produce such symptoms. 

On review of the evidence above, the Board finds that the 
criteria for a rating higher than 40 percent are not met.  
Under the criteria in effect prior to adoption of the General 
Rating Formula in September 2003, the currently-assigned 40 
percent was the higher possible schedular rating under DC 
5292 or DC 5295.  Under the General Rating Formula an 
evaluation higher than 40 percent is available but requires 
ankylosis of the entire thoracolumbar spine, which is not 
shown in this case.

The Board has considered whether the disability may be 
alternatively rated for IVDS, but there is no evidence of 
incapacitating episodes.  The Board has also considered 
whether additional compensation is appropriate for a 
separately ratable neurologic disorder, but there is no 
evidence of such a disorder in this case.

The Board has also considered the regulations regarding 
additional limitation of function due to pain, weakness, or 
fatigability.  The veteran's loss of function is primarily 
due to pain, and in fact his current levels of disability (10 
percent prior to October 18, 1997 and 40 percent thereafter) 
take into account his pain on motion.  There is accordingly 
no additional limitation of function due to pain for which 
additional compensation is appropriate. 

Based on the evidence above, and considering the 
applicability of the benefit-of-the-doubt doctrine, the Board 
finds that the veteran's symptoms prior to October 18, 1997 
more closely approximated the criteria for the currently-
assigned 10 percent rating, while his symptoms after October 
18, 1997 more closely approximated the criteria for a 40 
percent evaluation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).  


ORDER

Service connection for pseudofolliculitis barbae is denied.

A compensable rating for the service-connected ganglion cyst 
of the right wrist is denied.

An initial rating in excess of 10 percent for the service-
connected mechanical low back pain prior to October 18, 1997, 
is denied.

An evaluation of 40 percent, but no higher, is granted for 
the service-connected mechanical low back pain from October 
18, 1997, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

The Board finds that additional development is required in 
regard to the claims for service connection for SLE and for 
the disorders shown to be secondary to SLE; i.e.,  left and 
right hip disorder (status post left and right total hip 
arthroplasty as a result of avascular necrosis), left and 
right shoulder disorder (status post left and right proximal 
humerus hemiarthroplasty as a result of avascular necrosis), 
and polyarthritis of multiple joints (to include knees, 
wrists, feet, and finger joints). 

Where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  Henderson v. West, 12 Vet. App. 
11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  The Board 
finds that the claim for a TDIU is inextricably intertwined 
with the claim for service connection for SLE, and 
accordingly remands that claim to be held in abeyance pending 
resolution of the others.

The file contains a July 2002 opinion by Dr. PB, a private 
physician specializing in internal medicine and rheumatology, 
stating that the veteran's reported joint pain and rashes in 
service "could be" early signs and symptoms of the 
subsequently-diagnosed lupus.  In February 2003 the same 
physician opined that from the veteran's description of his 
symptoms in service those symptoms were "most likely" early 
manifestations of lupus.

Similarly, a February 2004 letter from Dr. SF, a private 
physician specializing in rheumatology, states that the 
veteran has had an autoimmune disease "since his time on 
active duty."  In May 2005 the same physician provided a 
letter stating that the veteran had a traumatic injury in the 
Navy Reserves in March 1996 that exacerbated the underlying 
SLE arthritis.

Finally, a December 2006 letter from a professor at the 
Medical University of South Carolina, who is a specialist in 
rheumatology and immunology, states that it is "almost 
certain" that the veteran was experiencing symptoms of lupus 
while he was still in the military.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the private medical opinions 
cited above all relied on the veteran's own account of his 
symptoms in service rather than on review of the SMR.  The 
Board notes that statements of medical professionals 
concerning a veteran's medical history related by the veteran 
as to remote events are of inherently less value than 
contemporaneous clinical records.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).

The RO has attempted to obtain a VA opinion based on review 
of the file.  The file contains a July 2005 medical review by 
a VA physician stating that, based on a review of the claims 
file and private physicians' treatment records, the reviewer 
could not verify whether or not the veteran had lupus before 
1995.  Unfortunately, this opinion applies an incorrect 
burden of proof in that the evidence does not need to 
"verify" a relationship between service and a claimed 
disability, but rather needs to show whether it is at least 
as likely as not that such a relationship exists.    

The Board finds it necessary at this point to request a 
medical opinion, based on review of the file, as to whether 
it is at least as likely as not that the veteran had symptoms 
of SLE during military service or during the first year after 
his discharge from service.

Reexamination of the veteran is not required, although the 
reviewing physician should have the authority to conduct an 
examination if he or she determines that such an examination 
would be helpful in forming an opinion responsive to the 
questions asked.

To ensure that all due process requirements are met, in 
addition to obtaining the medical opinion as stipulated 
above, the RO should also give the veteran opportunity to 
present any additional information and/or evidence pertinent 
to the claim on appeal that is not already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  Therefore, in addition to the 
actions requested hereinabove, the RO should also undertake 
any other development and/or notification action deemed 
warranted by VCAA prior to adjudicating the claim on appeal.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
etiology of the claimed SLE.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  Thereafter, the file should be 
reviewed by a VA physician specializing 
in rheumatology or autoimmune diseases to 
determine the likely etiology of the 
claimed SLE.  The entire claims file must 
be made available to the physician 
designated to review the file.  

The reviewing physician should review 
the medical treatment records relating 
to the veteran's period of military 
service (May 1984 to April 1988) and 
the first year after his discharge from 
service (through April 1989) to 
determine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that any symptoms 
during that period represented an early 
manifestation of the current SLE.  

All opinions and conclusions expressed 
by the reviewer must be supported by a 
complete rationale in a typewritten 
report.  

4.  To help avoid future remand, the RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for SLE, status post total 
bilateral hip arthroplasties and 
bilateral proximal humerus 
hemiarthroplasties as a result of 
avascular necrosis of the hips and 
shoulders (respectively), and 
polyarthritis of multiple joints (to 
include knees, wrists, feet, and finger 
joints), and entitlement to a TDIU, in 
light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
BERNARD T. DOMINH
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


